Citation Nr: 0934134	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  09-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for synovitis of the 
left knee with osteoarthritis, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for osteoarthritis of 
the right knee.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back strain has not been manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  The Veteran's low back strain has not been manifested by 
an intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks during the 
past twelve months.

3.  The Veteran's left knee disability is manifested by 
arthritis and limitation of flexion to 50 degrees; there is 
no medical evidence of subluxation or lateral instability, 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula.

4.  The Veteran's right knee disability is not related to 
active service or proximately due to or the result of the 
service-connected left knee disability.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008). 

2.  The criteria for a rating in excess of 10 percent for 
synovitis of the left knee with osteoarthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2008).  

3.  The criteria for service connection for osteoarthritis of 
the right knee are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.
§§ 3.303, 3.304, 3.307, 3.309, 3. 310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged 
ratings have been considered here, but the Board concludes 
that the level of disability has not varied during the 
pertinent time period for the reasons discussed below.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Low Back Strain

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; or a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

In this case, at no time has the Veteran shown thoracolumbar 
symptoms to be of such a nature or severity or to result in 
such functional impairment as to warrant a schedular 
evaluation in excess of the assigned 20 percent rating.  A 40 
percent rating requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  The April 2008 VA 
examination indicates forward flexion to 40 degrees with pain 
throughout the range of motion.  There was increased pain 
following three repetitions of range of motion.  There was no 
additional loss of motion on repetitive use.  There was 
evidence of pain, weakness, and lack of endurance.  The 
Veteran reported that pain is intermittent with 8/10 in pain 
intensity.  The pain is aggravated by walking.  The Veteran 
denied radiating pain, tingling, numbness, or weakness in the 
lower extremities.  The Veteran does not use an assistive 
device and is independent in activities of daily living.

The evidence does not show incapacitating episodes that would 
be required in order to rate for IVDS under Diagnostic Code 
5243.

The current 20 percent rating takes into account the factors 
of pain, fatigue, weakness, and lack of endurance after 
repetitive use.  No higher rating is warranted under DeLuca.

Synovitis of the Left Knee with Osteoarthritis

The Veteran underwent a VA examination of his left knee in 
April 2008.  He complained of intermittent pain with 7/10 on 
average.  The pain is aggravated by walking.  He denied that 
the left knee clicks, buckles, or locks.  Range of motion was 
0-50 degrees with pain throughout the range of motion.  Pain 
was increased following three repetitions.  The range of 
motion remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  Anterior drawer, Lachman's, 
and McMurray's tests were all negative.

The Veteran's left knee is currently rated 10 percent 
disabling under Diagnostic Code 5020 for synovitis.  That 
code directs to rate using the diagnostic codes for 
limitation of motion or arthritis.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Disability specific to the knee and leg is rated using 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The 
Veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5257 or 5258.  Under 
DC 5257, a 10 percent evaluation is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is 
appropriate for severe subluxation or lateral instability.  
DC 5258 warrants a 20 percent evaluation for cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain, and effusion into the joint.  Here, objective testing 
during the April 2008 VA examination showed that the 
Veteran's left knee was negative for all these symptoms.  

Under DC 5260, a 10 percent rating is warranted where flexion 
of the leg is limited to 45 degrees, a 20 percent rating is 
warranted where flexion is limited to 30 degrees, and a 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  Under DC 5261, a separate 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for extension limited to 15 degrees.  Here, the Veteran's 
flexion is to 50 degrees and extension to 0 degrees so he is 
not entitled to ratings under DC 5260 or DC 5261.

The Veteran is entitled to a 10 percent rating under DC 5003 
because he has degenerative arthritis that is affected by 
limitation of motion. 

In the absence of evidence of ankylosis (DC 5256), 
symptomatic removal of semilunar cartilage (DC 5259), 
impairment of the tibia and fibula (DC 5262), or genu 
recurvatum (DC 5263), there is no basis for evaluating the 
Veteran's disability under any other diagnostic code.  See 
38 C.F.R. § 4.71a.

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical evidence shows pain symptoms intensify after 
prolonged use.  The Board finds that the current 10 percent 
rating adequately compensates for the DeLuca factors present.  
Hence, increased ratings under these regulations are not 
warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 2 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the left knee 
disability.  The claim is denied. 

Extraschedular Consideration

The Board has also considered the extraschedular provisions 
at 38 C.F.R. § 3.321(b)(1).  In this case, however, the 
record does not reflect that the Veteran's low back and left 
knee disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  The Veteran has 
been retired for several years.  There is no evidence of any 
hospitalizations due to the back or knee.

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.





Service Connection - Right Knee

The Veteran contends that he has a right knee disability 
secondary to his service-connected left knee disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. 
§§ 3.307, 3.309.

The April 2008 VA examiner diagnosed bilateral 
osteoarthritis.  He opined that the current right knee 
condition is less likely as not a result of the Veteran's 
service-connected left knee condition.  The rationale was 
that there was no significant gait deviation during the 
examination.  The examiner notes that the degenerative 
changes in the right knee are most likely caused by aging.

The Board has considered the Veteran's contention that a 
relationship exists between his right knee condition and his 
service-connected left knee. However, as a layman, without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Because there is no competent medical evidence linking the 
right knee condition to the service-connected left knee, 
service connection on a secondary basis must be denied.  
Service connection is also denied on a direct basis because 
there were no complaints, diagnosis, or treatment concerning 
the right knee during service or within one year of discharge 
from active duty.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2008 of the information and evidence 
needed to substantiate and complete claims for service 
connection and increased ratings, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and the appropriate 
disability rating and effective date of any grant of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting a VA examination.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


										(Continued)













ORDER

Entitlement to an increased rating for low back strain is 
denied.

Entitlement to an increased rating for synovitis of the left 
knee with osteoarthritis is denied.

Entitlement to service connection for osteoarthritis of the 
right knee is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


